Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
There is substantial evidence in the record supporting the Board’s finding that claimant was an officer of and had an investment in a corporation for which he was performing services. The Board’s conclusion that claimant was not totally unemployed must therefore be upheld. Claimant’s contentions to the contrary primarily concern questions of credibility which were for the Board to resolve. There is also substantial evidence supporting the finding that claimant made willful misrepresentations in order to obtain benefits.
Mercure, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.